PETTIGREW, J.,
concurring.
hi agree with the majority’s opinion. Further, I am of the opinion that the trial court made credibility and factual findings in the context of a summary judgment, which should have been reserved to the trier of fact. In ruling on a motion for summary judgment, the trial court’s role is not to evaluate the weight of the evidence or to determine the truth of the matter, but instead to determine whether there is a genuine issue of material fact. Hines v. Garrett, 04-0806, p. 1 (La.6/25/04), 876 So.2d 764, 765. I find multiple issues of material fact still in dispute, and summary judgment was inappropriate.